 1    Phil J. Montoya, Jr. (SBN 124085)                         A. Marisa Chun (SBN 160351)
      HAWKINS PARNELL & YOUNG LLP                               CROWELL & MORING LLP
 2    445 South Figueroa Street, Suite 3200                     3 Embarcadero Center, 26th Floor
      Los Angeles, CA 90071                                     San Francisco, CA 94111
 3    Telephone: 213.486.8020                                   Telephone: 415.986.2800
      Facsimile: 213.486.8080                                   Facsimile: 415.986.2827
 4    Email: pmontoya@hpylaw.com                                Email: MChun@crowell.com

 5    Matthew A. Boyd (pro hac vice)                            Mark A. Klapow (pro hac vice)
      HAWKINS PARNELL & YOUNG LLP                               Astor Henry Lloyd Heaven (pro hac vice)
 6    303 Peachtree Street NE, Suite 4000                       CROWELL & MORING LLP
      Atlanta, GA 30308                                         1001 Pennsylvania Avenue, N.W.
 7    Telephone: 404.614.7400                                   Washington, DC 20004-2595
      Facsimile: 404.614.7500                                   Telephone: 202.624.2500
 8    Email: mboyd@hpylaw.com                                   Facsimile: 202.628.5116
                                                                Emails: MKlapow@crowell.com
 9    Ashley R. Presson (pro hac vice)                                  AHeaven@crowell.com
      HAWKINS PARNELL & YOUNG LLP
10    2705 Bee Caves Rd., Suite 220                             Valerie M. Goo (SBN 187334)
      Austin, TX 78746                                          CROWELL & MORING LLP
11    Telephone: 512.687.6900                                   515 South Flower St., 40th Floor
      Facsimile: 512.687.6990                                   Los Angeles, CA 90071
12    Email: apresson@hpylaw.com                                Telephone: 213.622.4750
                                                                Facsimile: 213.622.2690
13    Attorneys for Plaintiff                                   Email: VGoo@crowell.com
      KHOROS, LLC
14                                                              Attorneys for Defendant
                                                                LENOVO (UNITED STATES), INC.
15

16                                       UNITED STATES DISTRICT COURT

17                                  NORTHERN DISTRICT OF CALIFORNIA

18                                          SAN FRANCISCO DIVISION

19

20    KHOROS, LLC,                                     Case No. 3:20-cv-03399-WHO

21                          Plaintiff,
                                                       JOINT STIPULATION AND ORDER OF
22            v.                                       VOLUNTARY DISMISSAL WITH
                                                       PREJUDICE PURSUANT TO FEDERAL
23    LENOVO (UNITED STATES), INC.,                    RULE OF CIVIL PROCEDURE 41(a)(1)(A)
      and LENOVO (BEIJING), LTD.                       (ii)
24
                            Defendants.                Judge:        Hon. William H. Orrick
25
                                                       Complaint filed: May 19, 2020
26
27

28
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER OF
                                                                  VOLUNTARY DISMISSAL; NO. 3:20-CV-03399-WHO
     SFACTIVE-906121565.1
 1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           WHEREAS, Plaintiff, Khoros, LLC, and Defendant, Lenovo (United States), Inc., (“the
 3   Parties”) have reached an amicable settlement in the above-captioned matter and have executed a
 4   settlement agreement;
 5
             WHEREAS, former Defendants Lenovo Singapore Pte. Ltd., Lenovo HK Services, Ltd. and
 6
     Lenovo Group Limited have previously been dismissed without prejudice from this action (Dkt.
 7
     Nos. 37, 51, and 55, respectively) (collectively, “the former Defendants”), and Defendant Lenovo
 8
     (Beijing), Ltd., has not entered an appearance in this matter;
 9
             NOW, THEREFORE, IT IS HEREBY STIPULATED, pursuant to Fed. R. Civ. P.
10
     41(a)(1)(A)(ii), by the Parties, through undersigned counsel, that they jointly agree and stipulate
11
12
     that this action be dismissed with prejudice in its entirety, including any and all causes of action
13
     pending against Defendants Lenovo (United States), Inc. and Lenovo (Beijing), Ltd. and further
14
     jointly agree and stipulate that, in light of previous dismissals of the former Defendants Lenovo
15
     Singapore Pte. Ltd., Lenovo HK Services, Ltd. and Lenovo Group Limited from this action, that
16
     this Joint Stipulation and [Proposed] Order operate as dismissals with prejudice of the former
17
     Defendants. Each party shall bear its own attorneys’ fees, costs, and expenses in connection with
18
     this action.
19
20
             IT IS SO STIPULATED.
21
     Dated: May 27, 2021                       HAWKINS PARNELL & YOUNG LLP
22
23
                                               By: /s/ Ashley R. Presson
24                                                 Ashley R. Presson
                                                   Attorneys for Plaintiff
25                                                 KHOROS, LLC
26

27

28
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER OF
                                                  -2-             VOLUNTARY DISMISSAL; NO. 3:20-CV-03399-WHO
     SFACTIVE-906121565.1
 1   Dated: May 27, 2021                       CROWELL & MORING LLP

 2

 3                                             By: /s/ A. Marisa Chun
                                                   A. Marisa Chun
 4                                                 Attorneys for Defendant
                                                   LENOVO (UNITED STATES), INC.
 5

 6

 7

 8

 9

10                                       FILER’S ATTESTATION
11           Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that the other above-
12   named signatory concurs in this filing.
13                                                         /s/ Ashley R. Presson
14                                                         Ashley R. Presson
                                                           Attorney for Plaintiff Khoros, LLC
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER OF
                                                  -3-             VOLUNTARY DISMISSAL; NO. 3:20-CV-03399-WHO
     SFACTIVE-906121565.1
 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that a true and correct copy of the foregoing document was filed with the

 3   Court and served electronically through the CM-ECF (Electronic Case Filing) system to all counsel

 4   of record to those registered to receive a Notice of Electronic Filing for this case on the 27th day

 5   of May, 2021.
 6
                                                           /s/ Ashley R. Presson
 7                                                         Ashley R. Presson
 8                                                         Attorney for Plaintiff Khoros, LLC

 9

10

11

12

13
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                 JOINT STIPULATION AND [PROPOSED] ORDER OF
                                                  -4-            VOLUNTARY DISMISSAL; NO. 3:20-CV-03399-WHO
     SFACTIVE-906121565.1
 1                                        [PROPOSED] ORDER
 2
              Having considered the Parties’ Joint Stipulation and [Proposed] Order of Voluntary
 3
     Dismissal of Defendants Lenovo (United States), Inc. and Lenovo (Beijing), Ltd. with Prejudice,
 4
     the Court finds good cause exists to grant same. Accordingly,
 5
              IT IS HEREBY ORDERED THAT:
 6
              The above-captioned action is hereby DISMISSED in its entirety with prejudice under the
 7
     terms set forth in the Joint Stipulation. The dismissal with prejudice includes dismissal of any and
 8
     all pending claims against Defendants Lenovo (United States), Inc. and Lenovo (Beijing), Ltd. and,
 9
     in light of the previous voluntary dismissals of former Defendants Lenovo Singapore Pte. Ltd.,
10
     Lenovo HK Services, Ltd. and Lenovo Group Limited, the Joint Stipulation shall operate as
11
     dismissals with prejudice as to those former Defendants. Each party shall bear its own fees and
12
     costs.
13
              IT IS SO ORDERED.
14
15
     Date: May 28, 2021
16
17                                                Honorable William H. Orrick
                                                  UNITED STATES DISTRICT JUDGE
18
19
20

21

22

23

24

25

26
27

28
                                                                JOINT STIPULATION AND [PROPOSED] ORDER OF
                                                 -5-            VOLUNTARY DISMISSAL; NO. 3:20-CV-03399-WHO
     Austin 10721
                36
                 0708
                    0v.1
                       2
     SFACTIVE-906121565.1
